DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/3/2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guterman (US 20150270598)

With regards to claim 1. Guterman disclose(s):
An enclosure of an electronic device (figs 4 and 8), comprising: 
a first side (see side of 220) and a second side (see side of 216), wherein the first side and the second side are opposite to each other (220 and 216 in fig 8); 
a first slot on the first side of the enclosure (see slot for 16 in fig 4), wherein the first slot is to receive a keyboard unit [0025]; 
a second slot for a hinge (see slot for 56 in fig 4; [0035]), wherein the hinge is to couple the enclosure to a display unit (14 [0026]); and 
an antenna (multiple 40f in fig 8) positioned on the second side of the enclosure (see 40f corresponding to 216), the antenna comprising an antenna holder, the antenna holder spanning within a length of the second slot (see fig 6 and 4 for length of antenna L; see length of hinge in fig 4).

With regards to claim 2. Guterman disclose(s):
The enclosure as claimed in claim 1, wherein the antenna holder is parallel to the second slot and has a length equal to or less than the length of the second slot (see length L less than slot corresponding to hinges in fig 10).

With regards to claim 3. Guterman disclose(s):
The enclosure as claimed in claim 1, wherein the antenna holder comprises an excitation surface facing the second slot, to transceive signals (see one of the 40F facing hinge in fig 8).

With regards to claim 6. Guterman disclose(s):
The enclosure as claimed in claim 1, wherein the antenna holder has a cuboidal structure (see fig 6) and an excitation surface is formed on one side of the cuboidal structure (see multiple 40F in fig 8 on sides).

With regards to claim 7. Guterman disclose(s):
The enclosure as claimed in claim 1, wherein the antenna is to transceive signals in at least one of 2.4 Giga Hertz frequency band and 5 Giga Hertz frequency band([0021]).

With regards to claim 8. Guterman disclose(s):
An electronic device (figs 4 and 8) comprising: 
a base unit (12b) having a keyboard mounted on a top side of the base unit (see keyboard and corresponding base in 16; fig 4), the base unit comprising: 
a slot (see slot corresponding to hinge 56; fig 4); a hinge accommodated in the slot (56), to couple the base unit (12b) to a display unit (14); and 
a first antenna positioned on a bottom side of the base unit (see figs 6, 8, and 10 for antennas 40F), the first antenna comprising an antenna holder, the antenna holder spanning within a length of the slot (see fig 6 and 4 for length of antenna L; see length of hinge in fig 4).

With regards to claim 9. Guterman disclose(s):
The electronic device as claimed in claim 8, wherein the first antenna is to transceive signals in 2.4 Giga Hertz frequency band ([0021]).

With regards to claim 10. Guterman disclose(s):
The electronic device as claimed in claim 8, further comprising a second antenna positioned along an edge of a frame of the display unit (see fig 10 for multiple antennas), the edge being parallel to an axis of rotation of the hinge, wherein the second antenna is to transceive signals in 5 Giga Hertz frequency band ([0021]).

With regards to claim 11. Guterman disclose(s):
The electronic device as claimed in claim 8, wherein the antenna holder is parallel to the slot and has a length equal to or less than the length of the slot (see length L less than slot corresponding to hinges in fig 10). 

With regards to claim 12. Guterman disclose(s):
The electronic device as claimed in claim 8, wherein the antenna holder includes an excitation surface facing the slot, to transceive signals (see one of the 40F facing hinge in fig 8).

With regards to claim 13. Guterman disclose(s):
The electronic device as claimed in claim 12, wherein the excitation surface is at a first distance from the hinge (see distance from left 40f to hinge) and at a second distance from an edge of the base unit (see distance from left 40f to further portion of 12b; fig 8), the second distance being less than the first distance .


    PNG
    media_image1.png
    361
    544
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guterman (US 20150270598) in view of Cheng (US 20140097992 A1)

With regards to claim 14, Guterman disclose(s):
An electronic device (figs 4 and 8) comprising: 
a base unit (12b) including a keyboard mounted on a top side of the base unit see keyboard and corresponding base in 16; fig 4): 
a display unit (14) coupled to the base unit (12b) though a plurality of hinges (56), the display unit comprising a display panel and a frame (see display and frame in 12a), the frame bordering the display panel; and 
a first set of antennas positioned on a bottom side of the base unit (see 40F and 40A; fig 10), each of the first set of antennas comprising an antenna holder, the antenna holder being parallel to a hinge from the plurality of hinges and spanning within a length of the hinge (see 40F parallel to hinge 56 in figs 8 and 10), the antenna holder including an excitation surface to transceive signals in 2.4 Giga Hertz frequency band, wherein the excitation surface faces the hinge (see excitation surface 40F); and 
Guterman does not disclose(s):
a second set of antennas positioned along an edge of the frame of the display unit, the edge being parallel to an axis of rotation of the hinge, wherein the second set of antennas is to transceive signals in 5 Giga Hertz frequency band.
Cheng teaches
a second set of antennas (200; fig 2b) positioned along an edge of the frame (100) of the display unit (100 [0019]), the edge being parallel to an axis of rotation of the hinge (see 204 parallel to hinge in fig 1), wherein the second set of antennas is to transceiver the same frequency band as a first set of antenna (see 204 radiating same frequency as 202; [0021, 0025])  
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the electronic device of Guterman by implementing the a second set of antennas positioned along an edge of the frame of the display unit, the edge being parallel to an axis of rotation of the hinge, wherein the second set of antennas is to transceive signals as disclosed by Cheng in order to increase backward radiation as taught/suggested by Cheng ([0021]).

Allowable Subject Matter
Claim(s) 4-5 and 15 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art fails to teach or suggest a/an enclosure requiring:
wherein the antenna holder has a first ground surface along a length of the antenna holder, the first ground surface having a first beveled edge, wherein the first ground surface meets the excitation surface at the first beveled edge, in combination with the other limitations of the claim.
With regards to claim 15, the prior art fails to teach or suggest a/an electronic device requiring:
a first ground surface along a length of the antenna holder, the first ground surface having a first beveled edge, wherein the first ground surface meets the excitation surface at the first beveled edge; and 
a second ground surface opposite to the first ground surface, the second ground surface having a second beveled edge, wherein the second ground surface meets the excitation surface at the second beveled edge, in combination with the other limitations of the claim.
With regards to claim(s) 5, it/they would be allowable in virtue of dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leonard US 20150222007 – see 110

    PNG
    media_image2.png
    320
    567
    media_image2.png
    Greyscale

Ayala US 20100073242 A1

    PNG
    media_image3.png
    454
    549
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENAN LUQUE whose telephone number is (571)270-1044.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RENAN LUQUE/            Primary Examiner, Art Unit 2844